         Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 1 of 80

                                                                      Peter L. Zimroth
                                                                      +1 212.836.7316 Direct
                                                                      Peter.Zimroth@arnoldporter.com




                                      December 20, 2018


VIA ECF

Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:     Floyd, et al. v. City of New York, 08-CV-1034 (AT),
               Ligon, et al. v. City of New York, et al., 12-CV-2274 (AT),
               Davis, et al. v. City of New York, et al., 10-CV-0699 (AT),
               Recommendation Regarding IAB Guide and Training on Profiling Investigations

Dear Judge Torres,

       I am pleased to submit my recommendation for the following:

       1. Internal Affairs Bureau (IAB) Guide 620-58, Processing and Investigating
          Complaints of Profiling and Bias-Based Policing Patrol;

       2. Internal Investigators Course, Module Number 04, Profiling and Bias-Based Policing.

       3. Internal Investigators Course, Module Number 04, Profiling and Bias-Based Policing
          PowerPoint.

They meet the requirements of the court orders, and the parties have informed me that they do

not object to the approval of this recommendation.

       1.    The IAB guide sets forth the procedures for the intake, classification, and

investigation of complaints related to racial profiling and bias-based policing.         The guide

formalizes procedures that have been in place since 2015. All allegations of profiling are

included in the IAB log and investigated by the NYPD. Under Patrol Guide 203-25, Department

Policy Prohibiting Racial Profiling, profiling occurs whenever an officer’s decision to initiate

enforcement action against, or failure to perform a law enforcement action for, a person is

Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 |       www.arnoldporter.com
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 2 of 80




motivated, even in part, by a person’s actual or perceived race, color, creed, national origin,

religion, age, alienage or citizenship status, gender, sexual orientation, disability, or housing

status, unless the officer’s decision is based on a specific and reliable suspect description that

includes not just race, age, and gender, but other identifying characteristics or information.

        2. The training module on investigating profiling complaints is designed to provide

investigators with the fundamental skills to process and investigate complaints regarding the

NYPD’s policy prohibiting racial profiling and bias-based policing. Upon completion of the

module, class participants should understand the NYPD’s policy, the procedures for

investigating racial profiling and bias-based policing allegations, and strategies for investigating

those allegations.

        For these reasons, and upon consent of the parties, the recommendation should be

approved.

                                                Respectfully submitted,

                                                /s/ Peter L. Zimroth
                                                Peter L. Zimroth
                                                Monitor

Enclosures




Arnold & Porter Kaye Scholer LLP                                                                  2
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 3 of 80




ATTACHMENT 1
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 4 of 80
                INTERNAL AFFAIRS BUREAU GUIDE
                Section: Investigative                             Procedure No:   620-58

                    PROCESSING AND INVESTIGATING COMPLAINTS OF
                         PROFILING AND BIAS-BASED POLICING
                DATE ISSUED:             DATE EFFECTIVE:    REVISION NUMBER:       PAGE NO.
                                                                                    1 of 6


PURPOSE             To establish guidelines for the intake, classification, and investigation of
                    complaints related to Racial Profiling and Bias-Based Policing (hereinafter
                    collectively referred to as “Profiling”).

SCOPE               Police-initiated enforcement actions, including but not limited to, Level 3 Terry
                    stops, frisks, searches, summonses, arrests, and motor vehicle stops, must be
                    based on the standards required by the Fourth and Fourteenth Amendments of the
                    U.S. Constitution, Sections 11 and 12 of Article I of the New York State
                    Constitution, Section 14-151 of the New York City Administrative Code, and
                    other applicable laws.

                    An allegation of Profiling will be included in the Internal Affairs Bureau log
                    whenever a complaint is received that indicates the officer’s decision to initiate
                    enforcement action against, or failure to perform a law enforcement action for, a
                    person is motivated, even in part, by a person’s actual or perceived race, color,
                    creed, national origin, religion, age, alienage or citizenship status, gender, sexual
                    orientation, disability, or housing status unless the officer’s decision is based on a
                    specific and reliable suspect description that includes not just race, age, and
                    gender but other identifying characteristics or information. See Patrol Guide 203-
                    25: Department Policy Prohibiting Racial Profiling and Bias-Based Policing.

PROCEDURE           When an allegation of Profiling is made against a member of the service:


COMMAND CENTER      1. Upon receiving a complaint, generate an Internal Affairs Bureau log in the
INVESTIGATOR           Internal Case Management System (ICMS).

                    2. Include the allegation of Profiling. Allegations may include more than
                       express statements of Profiling (e.g. “I was profiled based on my race”). You
                       should be mindful to categorize as Profiling those allegations that less
                       directly indicate Profiling. An allegation may allege a failure to perform a
                       law enforcement duty by an officer, such as refusal to take a report based
                       upon the complainant’s ethnicity (or other protected class). Such allegations
                       should be investigated as a Profiling allegation.

                    3. If you are unsure whether an allegation should be classified as Profiling based
                       on the initial statement you receive from the complainant, you must ask
                       follow-up questions to clarify the complaint.

NOTE:                    Examples of statements that may suggest profiling and require follow-up
                         include, but are not limited to:
                             a.     “The officer did not stop other people doing the same thing”

                   NEW  YORK  CITY  POLICE  DEPARTMENT
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 5 of 80

     INTERNAL AFFAIRS BUREAU GUIDE
     PROCEDURE NUMBER:        DATE EFFECTIVE:           REVISION NUMBER:           PAGE:

             620-58                   01-01-18                                       Page 2 of 6


                             b.     “The officer targeted me”
                             c.     “I didn’t do anything wrong”
                             d.     “The officer stopped me for no reason”
                             e.     “This officer is always stopping me”
                             f.     “The officer stopped me for something minor then started asking
                             about drugs or other unrelated criminality out of the blue”

                      The follow-up questions should seek more information without suggesting that
                      the investigator doubts or does not believe the allegations. Investigators should
                      also keep in mind that people who believe that they have been subjected to
                      discriminatory treatment might find it difficult to articulate why they believe the
                      treatment was discriminatory. Follow-up questions should include but are not
                      limited to questions such as “why specifically do you think the officer stopped
                      you because of your race (nationality, religion, sexual orientation, etc.)?” Just
                      as it is important to avoid “suggesting” that you have reached a conclusion
                      about the complaint, during the investigation, it is also important that you refrain
                      from in-fact actually making a conclusion about the complainant prior to the
                      investigation’s conclusion. You must keep an open mind when evaluating all of
                      the facts and evidence associated with the complaint. Making a premature
                      judgment of the case could impact your ability to objectively view the evidence
                      and impact your ability to adequately investigate the complaint.

                      4. Once you have reason to believe the complaint alleges Profiling, the
                         applicable subcategory(s) must be selected:

                             a.   Race/Color/Ethnicity/National            f. Housing Status
                             b.   Gender/Gender Identity                   g. Citizenship Status
                             c.   Sexual Orientation                       h. Religion
                             d.   Age                                       i. Other
                             e.   Disability

                      5. Attach all readily available documents as well as audio/video recordings to
                         the log. Indicate if the subject officer or any officers present were wearing a
                         Department-issued body worn camera.

                      6. Electronically submit the log to the Command Center Supervisor for review.

COMMAND CENTER        1. Review log for accuracy and completeness.
SUPERVISOR
                      2. Direct investigator to conduct additional interview of the complainant if
                             further clarification about whether there is an allegation of Profiling is
                             necessary.

                      3. Classify all logs that contain a Profiling allegation but no additional
                             corruption allegation as a Misconduct Case.

                      NEW  YORK  CITY  POLICE  DEPARTMENT
               Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 6 of 80

        INTERNAL AFFAIRS BUREAU GUIDE
        PROCEDURE NUMBER:       DATE EFFECTIVE:           REVISION NUMBER:          PAGE:

                620-58                  01-01-18                                      Page 3 of 6


NOTE:                    Complaints that include a Profiling allegation along with a corruption allegation
                         will be investigated by the Internal Affairs Bureau as a Corruption Case. All
                         other cases containing a Profiling allegation will be forwarded for investigation
                         to the appropriate Bureau/Borough Investigations Unit.


CO, IAB                     1. Review all logs and make determination regarding appropriate
COMMAND CENTER                 allegations, case classification, and assignment to appropriate
                               investigative unit.

NOTE:                    Although the majority of cases containing a Profiling allegation will be assigned
                         to an Investigations Unit as delineated below, Internal Affairs Bureau
                         investigators and supervisors will, when appropriate, adhere to the following
                         investigative guidelines related to Profiling allegations.

CO, INVESTIGATION           1. Review all cases received via the Internal Case Management and
UNIT                           Tracking (ICMT) system and assign to the appropriate unit personnel for
                               investigation within ten (10) days of receiving the case, keeping the
                               schedule of assigned investigator in mind, as to avoid any delay in the
                               initial notification of the complainant.

CASE OWNER/TEAM             1. Conduct a thorough review of all documents and audio/video recordings
MEMBER                         contained in the initial log.

                            2. Make initial notification (as soon as possible) to the complainant keeping
                               in mind the 10 day notification requirement. Complete and finalize the
                               complainant Notification Successful worksheet upon successful
                               notification made to the complainant, or the Complainant Notification
                               Attempt for any unsuccessful attempts made.

NOTE                            If a letter is mailed or an email is sent as one of the attempts to notify a
                                complainant, a copy of the correspondence will be uploaded to the
                                appropriate worksheet.

                            3. If the notification was made successfully, create a separate worksheet
                               regarding the interview.

                            4. Interview the complainant(s), subject officer(s) and witness(es) as soon as
                               possible. Whenever feasible, the complainant(s) and witness(es) should
                               be interviewed in person. Each interview must be recorded independently
                               on an Interview worksheet.

NOTE                             Recorded interviews, regardless of whether or not they were conducted
                                 under the provisions of PG 206-13, should be uploaded to the
                                 appropriate interview worksheet.

                         NEW  YORK  CITY  POLICE  DEPARTMENT
              Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 7 of 80

       INTERNAL AFFAIRS BUREAU GUIDE
       PROCEDURE NUMBER:       DATE EFFECTIVE:           REVISION NUMBER:           PAGE:

               620-58                  01-01-18                                       Page 4 of 6


CASE OWNER/TEAM            5. Canvass the involved location to identify additional witnesses and to
MEMBER (Continued)            obtain photographic and visual documentation that could confirm or
                              refute the allegation made.

                           6. All appropriate investigative steps must be conducted to thoroughly and
                              expeditiously investigate all of the allegations, including the obtaining
                              and review of all corresponding documents and pertinent audio/video
                              recordings contained in the initial log and identified thereafter through
                              further investigation and/or interviews of complainant(s), subject
                              officer(s) and witness(es). All investigative steps taken during the scope
                              of the investigation must be recorded on individual worksheets. These
                              include Interviews, Notifications, General Investigation, PD Record
                              Review, and Automated ICAD Requests.

                           7. In interviews related to allegations of Profiling, it is important to
                              determine each parties’ perspective of the incident.

                           8. If during the investigation, a subject officer, witness officer, or civilian
                              witness is to be added, updated, or removed, use the appropriate
                              worksheet.

                                  A. Utilize Subject Add/Remove/Update worksheet to add, remove or
                                     amend a subject officer.
                                  B. Utilize Person Add/Remove/Update worksheet to add, remove or
                                     amend any non-subject regardless of whether they are a member
                                     of the service in any capacity or a civilian non-MOS.

                           9. While conducting interviews of complainant(s), be careful not to suggest
                              that you have reached a conclusion about whether Profiling occurred,
                              rather include questions to elicit why the complainant felt targeted.
                              Examples of such questions include but are not limited to: “Tell me what
                              the Officer did that you believe was biased?” or “What precisely did the
                              Officer do that appeared to be biased-based policing or that appeared to
                              be targeting the complainant based on his/her age (or other protected
                              class)?” Additionally the complainant should be asked to provide any
                              document(s), audio and video recordings and identities of witnesses with
                              information relevant to the incident that is being investigated. Just as it is
                              important to avoid “suggesting” that you have reached a conclusion about
                              the complaint, during the investigation, it is also important that you
                              refrain from in-fact actually making a conclusion about the complaint
                              prior to the investigation’s conclusion. You must keep an open mind
                              when evaluating all of the facts and evidence associated with the
                              complaint. Making a premature judgment of the case could impact your
                              ability to objectively view the evidence and impact your ability to
                              adequately investigate the complaint.

                        NEW  YORK  CITY  POLICE  DEPARTMENT
               Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 8 of 80

        INTERNAL AFFAIRS BUREAU GUIDE
        PROCEDURE NUMBER:       DATE EFFECTIVE:            REVISION NUMBER:           PAGE:

                620-58                  01-01-18                                        Page 5 of 6


CASE OWNER/TEAM             10. While conducting interviews of the subject officer related to an allegation
MEMBER (Continued)              of Profiling, the case investigator must pose questions to the officer to
                                obtain the officer’s perspective of the encounter. The officer should
                                articulate in their own words, the specific circumstances that provided the
                                basis for their actions or inactions. This should include more than cursory
                                or summary assertions. After receiving the officer’s perspective of
                                events, the officer should be asked questions such as “the complainant
                                says you stopped him/her because of their…”, “what is your response to
                                that?” If the officer’s response to this question conflicts with their initial
                                explanation of events, then clarifying questions are required.

                            11. Review subject officer’s CPI, including prior civilian complaints, as well
                                as lawsuits filed against him or her, and prior performance evaluations
                                with an eye towards identifying patterns of bias/misconduct on the part of
                                the subject officer.

NOTE:                    Even if the historical review of the subject officer does not identify a trend or
                         pattern of Profiling or selective enforcement, the investigating officer cannot
                         disregard the specific incident currently in question.

                            12. Reach a finding for each allegation in the case after completing all
                                necessary investigative steps. Create an Allegation Finding worksheet for
                                each subject in the case.         Submit completed Allegation Finding
                                worksheets electronically to the Commanding Officer, Investigations Unit

NOTE:                    The investigator must adhere to Patrol Guide 203-25: Department Policy
                         Prohibiting Racial Profiling and Bias-Based Policing when concluding the
                         investigation and recommending a finding for the Profiling allegation.

                            13. If requested, perform any additional steps upon the rejection of the
                                Allegation Finding worksheet. Once additional steps are completed and
                                documented, resubmit Allegation Finding worksheet for approval.

                            14. When the Allegation Finding worksheet is approved, continue with the
                                Complainant and Subject Notification of Findings worksheets. Create a
                                separate worksheet to memorialize each of the final notifications made.

                            15. Submit a case closing worksheet with a finding for each allegation and a
                                summary of the investigative steps completed to the Investigations Unit
                                Commanding Officer for review.

COMMAND                     1. Monitor investigative steps taken and provide direction, instructions and
REPRESENTATIVE/                oversight through-out the investigation.
INVESTIGATION
UNIT TEAM LEADER            2. Approve or reject case worksheets and instruct investigator on additional
                               steps to be taken, if necessary.
                         NEW  YORK  CITY  POLICE  DEPARTMENT
                  Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 9 of 80

        INTERNAL AFFAIRS BUREAU GUIDE
         PROCEDURE NUMBER:         DATE EFFECTIVE:          REVISION NUMBER:          PAGE:

                  620-58                   01-01-18                                     Page 6 of 6



                              3. Review Allegation Finding worksheets and Case Closing worksheet prior
                                 to review by the Commanding Officer, Investigations Unit and make
                                 appropriate recommendations for additional investigative steps and
                                 allegation findings.

CO, INVESTIGATION             1.   Monitor investigative steps taken and provide direction, instructions and
UNIT                               oversight through-out investigations being conducted by Unit personnel.

                              2.   Review the Allegation Finding worksheet and approve or, if you
                                   determine that additional steps need to be taken and/or you do not agree
                                   with the findings regarding any of the allegations, then reject it.

                              3.   Review the Case Closing worksheet and approve or, if you determine
                                   that additional steps need to be taken and/or you do not agree with the
                                   findings regarding any of the allegations, then reject it.

                              4.   Submit approved Case Closing worksheets to Bureau/Borough Executive
                                   Officer for final determination.


BUREAU/BOROUGH                1.   Review investigative steps taken in all cases that contain an allegation of
EXECUTIVE                          Profiling.
OFFICER
                              2.   Review the Allegation Finding worksheet and approve or, if you
                                   determine that additional steps need to be taken and/or you do not agree
                                   with the findings regarding any of the allegations, then reject it.

                              3.   Review the Case Closing worksheet and approve or, if you determine
                                   that additional steps need to be taken and/or you do not agree with the
                                   findings regarding any of the allegations, then reject it.

                              4.   Approve case closing worksheet when appropriate.


CO, INVESTIGATION             1.   Notify assigned investigator that case closing worksheet has been
UNIT                               approved.

Additional Data            Allegation Findings: each allegation must have a finding. This means that after a
                           full and complete investigation and after considering all the evidence and
                           information:

                           Substantiated – Credible evidence exists that the accused MOS committed the
                           alleged act of misconduct and such credible evidence outweighs the evidence that
                           the accused MOS did not commit the alleged misconduct.
                           Unsubstantiated – There is insufficient credible evidence to prove or disprove
                           NEW  YORK  CITY  POLICE  DEPARTMENT
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 10 of 80

     INTERNAL AFFAIRS BUREAU GUIDE
      PROCEDURE NUMBER:       DATE EFFECTIVE:           REVISION NUMBER:          PAGE:

              620-58                  01-01-18                                      Page 7 of 6


                       the allegation.
                       Unfounded – Credible evidence exists that the alleged act of misconduct did not
                       occur or that the accused MOS did not commit the alleged act of misconduct and
                       such credible evidence outweighs the evidence that the accused MOS did commit
                       the alleged misconduct.
                       Exonerated – Credible evidence exists that the alleged conduct occurred but it
                       was lawful and proper.

                       If, after considering all the credible evidence, including that portion of the
                       complainant’s account found to be credible and including that portion of the
                       officer’s account found to be credible, the investigator finds that the credible
                       evidence that the MOS committed an act of misconduct outweighs credible
                       evidence that the MOS did not commit the alleged act of misconduct, the
                       complaint is substantiated. If, after considering all the credible evidence,
                       including that portion of the complainant’s account found to be credible and
                       including that portion of the officer’s account found to be credible, the
                       investigator finds that the credible evidence that the officer committed an act of
                       misconduct does not outweigh credible evidence that the MOS did not commit
                       the alleged act of misconduct, the complaint is not substantiated and may be
                       found to be unfounded, unsubstantiated or exonerated, as the case may be.

                       The investigator may make these determinations solely on the basis of the
                       credibility of the complainant’s and member’s accounts, even if there is no other
                       credible corroborating evidence.

RELATED                Department Policy Prohibiting Racial Profiling and Bias-Based Policing (PG
PROCEDURES             203-25)
                       Investigative Encounters (PG 212-11)
                       Allegations of Corruption and Other Misconduct Against Members of the
                       Service (PG 207-21)
                       Investigative Techniques (DG 502-01




                       NEW  YORK  CITY  POLICE  DEPARTMENT
Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 11 of 80




 ATTACHMENT 2
Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 12 of 80




           Internal Investigators Course
                   Module Number: 04
          Profiling and Bias-Based Policing
                        Instructor Guide
    Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 13 of 80

                     Internal Investigations Course
            Module 04 – Profiling and Bias-Based Policing

                                       MODULE 04
                                       SYNOPSIS

Date Prepared:                                       Date Reviewed / Revised:
Prepared By:
Reviewed/Approved By:

This module will provide the participant with the fundamental skills to process and
investigate complaints regarding the New York City Police Department’s policy
prohibiting Racial Profiling and Bias-Based Policing.

Method of Instruction: Lecture / open forum discussion / review of videos/ question
and answer.

Time Allocated: 2 Hours

Training Need: This module is required for completion of the Internal Affairs Bureau’s
Internal Investigations Course.

Terminal Learning Objective: At the completion of this module, class participants will
be able to explain the Department’s policy regarding Racial Profiling and Bias-Based
Policing, as well as conduct investigations involving allegations of Racial Profiling and/or
Bias-Based Policing.

Learning Outcomes:
   1.     Recite the Department’s Prohibited Conduct policy regarding Racial Profiling
          and Bias-Based Policing.
   2.     Recite the IAB Allegation classifications regarding Racial Profiling and Bias-
          Based Policing.
   3.     Explain what constitutes Racial Profiling and Bias-Based Policing.
   4.     Describe the different types of effects Racial Profiling and Bias-Based
          Policing have on the community and law enforcement.
   5.     Explain that in 2013, after a trial concerning the stop and frisk practices of the
          NYPD, a federal judge ruled that the NYPD had violated the U.S. Constitution
          and ordered policing reforms.
   6.     Identify court ordered reforms and remedies.
   7.     Explain initiatives instituted by NYPD IAB.
   8.     Articulate the four levels of knowledge related to Investigative encounters
          (SQF and arrests).
   9.     Describe the administrative process relating to racial profiling and bias-based
          policing allegations.
   10.    Illustrate the strategies for investigating racial profiling and bias-based
          policing allegations.
   11.    Discuss the challenges faced by investigators in investigating profiling and
         bias-based policing allegations.




Module 04 – Profiling & Bias-Based Policing               Internal Investigations Course       1
    Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 14 of 80

                     Internal Investigations Course
            Module 04 – Profiling and Bias-Based Policing

Required Reading:
-      PG 212-11 Investigative Encounters: Request for Information, Common Law
       Right of Inquiry and Level 3 Stops (effective June 27, 2016)
-      PG 203-25 Department Policy Prohibiting Racial Profiling and Bias-Based
       Policing
-      PG 207-10 Bias Motivated Incidents
-      PG 203-10 Public Contact – Prohibited Conduct
-      PG 212-59 Interior Patrol
-      PG 212-60 Interior Patrol of Housing Authority Buildings
-      New York City Administrative Code 14-151
       IAB Guide Processing and Investigating Complaints of Profiling and Bias-Based
       Policing
Instructional Resources Required:
-      PowerPoint projector, with video and sound abilities.
-      Computer with monitor.
-      Classroom seating.
-      Testing materials for Internal Investigations Course initial and final examinations.

Evaluation Strategies:
-     Observation of module learning outcomes as applied to classroom participation
      regarding discussion of topics and video footage.
-     Evaluation of the level and quality of comprehension as it pertains to the course
      Pre-test and Post-test results.

References:
-     PG 203-25 Department Policy Prohibiting Racial Profiling and Bias-Based
      Policing
-     PG 207-10 Bias Motivated Incidents
-     PG 203-10 Public Contact – Prohibited Conduct
-     PG 212-11 Investigative Encounters: Request for Information, Common Law
      Right of Inquiry and Level 3 Stops (effective June 27, 2016)
-     PG 212-59 Interior Patrol
-     PG 212-60 Interior Patrol of Housing Authority Buildings
-     New York City Administrative Code 14-151
-     IAB Guide Processing and Investigating Complaints of Profiling and Bias-Based
      Policing
-     Los Angeles Police Department Biased Policing Protocol
-     http://quickfacts.census.gov/qfd/meta/long_RHI525211.htm
   - https://www.policeforum.org/assets/docs/Free_Online_Documents/Racially-
      Biased_Policing/racially%20biased%20policing%20-
      %20a%20principled%20response%202001.pdf
-     http://www.uscourts.gov/about-federal-courts/educational-resources




Module 04 – Profiling & Bias-Based Policing               Internal Investigations Course      2
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 15 of 80

                             Internal Investigations Course
                     Module 04 – Profiling and Bias-Based Policing




           Learning Outcomes:
           Upon completion of this module, class participants will be able to:
           1.    Recite the Department’s Prohibited Conduct policy regarding Racial Profiling
                 and Bias-Based Policing.
           2.    Describe the protected categories of individuals
           3.    Explain what constitutes Racial Profiling and Bias-Based Policing.
           4.    Describe the different types of effects Racial Profiling and Bias-Based Policing
                 may have on the community and law enforcement.
           5.    Explain what transpired in order for the Department to get to where we are.
           6.    Identify court ordered reforms and remedies
           7.    Explain initiatives instituted by NYPD’s IAB
           8.    Articulate the four levels of Investigative encounters
           9.    Describe the administrative process for investigating racial profiling and bias-
                 based policing allegations
           10.   Illustrate the strategies for investigating racial profiling and bias-based policing
                 allegations
           11.   Understand the challenges of investigating allegations of racial profiling and
                 bias-based policing



Instructor Notes:
Instructor self-introduction and provide brief overview regarding the 11 learning outcomes.




         Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course        3
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 16 of 80

                            Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


                                                                                    Learning
                                                                                    Outcome # 1
                                                                                    Prohibited Conduct




          Prohibited Conduct
          Patrol Guide Procedure (203-25) and New York City Administrative Code (14-151)
          prohibit racial profiling and biased based policing in law enforcement actions, including
          but not limited to, De Bour Level 1 and Level 2 police-initiated encounters, Level 3
          Terry stops, frisks, searches, summonses, arrests, and motor vehicle stops.

          The protected categories covered by this prohibited conduct include a person’s actual
          or perceived race, color, creed, national origin, religion, age, alienage or citizenship
          status, gender, sexual orientation, disability, and housing status.




Instructor Notes:
Students should be given the relevant Patrol Guide sections as well as the NYC Administrative Code for
review and further discussion.




        Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course          4
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 17 of 80

                          Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


                                                                               Learning
                                                                               Outcome # 2
                                                                               Bias-Based Profiling
                                                                               Categories




         Bias-Based Profiling Allegation Categories:
         Race/Color/Ethnicity
            Race (these are the options on the new Stop Report PD 383-151):
             • American Indian/Alaska Native
             • Asian/Pacific Islander
             • Black
             • Hispanic Black
             • Hispanic White
             • Middle Eastern/Southwest Asian
             • White / Caucasian

         National Origin – includes ancestry

         Alienage or Citizenship Status – citizenship of any person or the immigration status
         of a person who is not a citizen of the USA.

         Gender/Gender Identity – Those born as male or female, and transgender;




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing           Internal Investigations Course       5
              Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 18 of 80

                               Internal Investigations Course
                      Module 04 – Profiling and Bias-Based Policing


           identifying/portraying self as opposite sex. An individual’s gender identity/expression
           shall include actual or perceived sex and shall also include a person’s gender identity,
           self-image, appearance, behavior, or expression, whether or not that gender identity,
           self-image, appearance, behavior, or expression is different from that traditionally
           associated with the legal sex assigned to that person at birth. See PG 203-10.

           Sexual Orientation – Homosexuality, heterosexuality, or bisexuality

           Age – Of course age may be an appropriate determinative action for some
           enforcement action, such as a perpetrator’s juvenile status – but this category relates
           to a specific age or age range being used as an improper basis for enforcement
           action.

           Religion – Christian, Jewish, Muslim, Hindu, Buddhist, Sikh, Atheist, etc.

           Disability – means any actual or perceived physical, medical, mental, or
           psychological impairment or a history or record of such impairment. Law enforcement
           actions based upon any disability as defined in PG 207-10 Bias Motivated Incidents.

           Housing Status – means the character of an individual's residence or lack thereof,
           whether publicly or privately owned, whether on a temporary or permanent basis, and
           shall include but not limited to:
             (i) an individual's ownership status with regard to the individual's residence;
             (ii) the status of having or not having a fixed residence;
             (iii) an individual's use of publicly assisted housing;
             (iv) an individual's use of the shelter system; and
             (v) an individual's actual or perceived homelessness.

           Other – Used when the profiling concerned does not fit into the above categories,
           however, a citizen is singled out due to a non-physical characteristic such as type of
           vehicle driven, type of music playing, out of state license plate, etc.




Instructor Notes:
For more information regarding race/ethnicity classifications please go to
http://quickfacts.census.gov/qfd/meta/long_RHI525211.htm
Races listed are those on the new Stop Report (PD 383-151).
National origin, gender, disability, sexual orientation and alienage or citizenship status are defined in the
NYC Admin Code section 8-102. Housing status is defined in NYC Admin Code section 14-151.



         Module 04 – Profiling & Bias-Based Policing                Internal Investigations Course              6
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 19 of 80

                              Internal Investigations Course
                     Module 04 – Profiling and Bias-Based Policing


                                                                                       Learning
                                                                                       Outcome # 3
                                                                                       Profiling and Bias-
                                                                                       Based Policing




           Racial Profiling
           Race, color, ethnicity, or national origin may not be used as a motivating factor for
           initiating police enforcement action. When an officer’s decision to initiate enforcement
           action against a person is motivated even in part by a person’s actual or perceived
           race, color, ethnicity or national origin, that enforcement action violates Department
           policy unless the officer’s decision is based on a specific and reliable suspect
           description that includes not just race, age, and gender, but other identifying
           characteristics or information.

           Police officers must be able to articulate the factors that led them to take enforcement
           action, in particular those factors leading to either an objective credible reason,
           founded suspicion or reasonable suspicion for questioning a person; reasonable
           suspicion or probable cause for stopping a person; if appropriate, the Officer’s basis
           for frisking or searching a person; or probable cause for arresting or issuing a
           summons to a person. Individuals may not be targeted for any enforcement action,
           including being stopped, because they are members of a racial or ethnic group that
           appears more frequently in local crime suspect data. When an Officer carries out a
           stop based on reasonable suspicion that a person fits a specific description, the
           Officer may consider the race, color, ethnicity, or national origin of the suspect, just as
           the Officer may consider the suspect’s height or hair color. In accordance with
           Department policy, when a stop is not based on a specific suspect description,
           however, race, ethnicity or national origin may not be used at all as a motivation or
           justification for the stop.

Instructor Notes:
See Patrol Guide PG 203-25 Department Policy Prohibiting Racial Profiling and Bias-Based Policing.

Place emphasis on “race, color, ethnicity, or national origin may ONLY be considered when the stop is
based on a specific and reliable suspect description that includes not just race, gender, and age, BUT also
includes OTHER identifying characteristics or information.”


         Module 04 – Profiling & Bias-Based Policing               Internal Investigations Course            7
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 20 of 80

                             Internal Investigations Course
                     Module 04 – Profiling and Bias-Based Policing




           Bias-Based Policing
           Bias-based policing includes demographic categories in addition to race, color, and
           national origin. It is defined as “an act of a member of the force of the police
           department or other law enforcement officer that relies on actual or perceived race,
           national origin, color, creed, age, alienage or citizenship status, gender, sexual
           orientation, disability, or housing status as the determinative factor in initiating law
           enforcement action against an individual, rather than an individual’s behavior or other
           information or circumstances that links a person or persons to suspected unlawful
           activity.”

           Failure to perform a law enforcement duty by an officer (such as refusal to take a
           report based upon the complainant’s housing status) is also prohibited as biased-
           based policing.




Instructor Notes:
The information noted on the slide is the definition of Bias-Based Profiling from the Administrative Code of
the City of New York: NYC Administrative Code: 14-151. Please note the title difference between the
NYPD patrol guide and the Administrative Code. However, there is no substantive difference.

The history of Administrative Code 14-151 as stated above can be found in the notes section of the
Administrative Code, Title 14, Police.


         Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course         8
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 21 of 80

                          Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing




         Local Crime Data

         It is also a violation of Department Policy to target individuals for any enforcement
         action, including Level 3 Terry Stops, because they are members of a racial or ethnic
         group that appears more frequently in local crime suspect data (PG 203-25).




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing           Internal Investigations Course      9
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 22 of 80

                            Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing




         Selective Enforcement and Racially-Motivated Enforcement
         Actions
         It is also important to note that just because a stop, summons, or other enforcement
         action is supported by reasonable suspicion or probable cause does not automatically
         mean that racial profiling did not occur. The Fourteenth Amendment of the United
         States Constitution prohibits selective enforcement of the law, meaning that the police
         cannot take enforcement action against persons of one race or ethnicity who broke the
         law but not against persons of another race who engaged in the same or similar illegal
         conduct. Thus, if an officer stops and issues traffic summonses only to black
         motorists but not to white motorists who he or she observed make illegal right turns,
         that officer would still be violating the law and Department Policy, even though he or
         she had a legal basis to issue the tickets to the black motorists.

         Similarly, the Fourteenth Amendment prohibits the use of race, ethnicity or national
         origin as a motivation or justification for the stop. This can still be the case even if a
         separate justification for a stop (e.g. a minor traffic violation) can be articulated if it is
         used as a ruse for another law enforcement action that is motivated by race. Thus, if




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing                 Internal Investigations Course         10
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 23 of 80

                            Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


         an officer believes that a black motorist in a fancy car is dealing drugs, he/she cannot
         stop the vehicle because of a failure to signal for the purpose of questioning the driver
         about drugs without any evidence other than a bias based on stereotyping the black
         motorist as a person likely to be involved in the drug trade.




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing               Internal Investigations Course      11
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 24 of 80

                           Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing




         Scenario:

         During roll call for the 12X8 tour in your precinct, the Platoon commander discusses
         the crime conditions for the past month in the precinct, which include a lot of street-
         level narcotics activity, particularly sale of marijuana, committed by Hispanic males in
         their late teens and early 20’s. Later, around 0200 hours, while out on foot patrol with
         your partner, you observe four males, two Hispanic, one Asian and one White, in their
         late teens or early 20’s, standing on the sidewalk and drinking what appear to be cans
         of beer, while a boom-box held by the White male plays music very loudly. You
         approach the four males, confiscate the beers, and tell the white and Asian males to
         turn the music off and to go home, at which point the White and Asian males begin to
         walk away. You and your partners then ask the two Hispanic males for ID and inform
         them you are going to issue them summonses for open container violations. They
         provide their IDs, and while your partner is writing the summonses, you ask them if
         they have any marijuana on them. They say no, at which point you ask them if you can
         search their pockets, explaining that there have been reports of a lot of drug activity in
         the neighborhood.




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course        12
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 25 of 80

                           Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing



         Moderator Questions/Notes:

         Did you have probable cause to issue the open container summonses? YES

         Was it a proper exercise of your discretion to issue the summonses to the two
         Hispanic males while letting the White and Asian males off with a warning? NO-
         selective enforcement (important to emphasize that even if the law enforcement
         action is permissible under De Bour and the 4th Amendment, that law enforcement
         action runs afoul of the Equal Protection clause of the 14th Amendment, because the
         officers are treating similarly situated people of one race differently than similarly
         situated people of other races). The officers should have instead used their discretion
         to either; (a) issue summonses to and ask for consent to search all 4 males, or (b) let
         all four males off with warnings.

         What if any impact does the precinct’s drug crime suspect data have on whether or
         not it is permissible for you to take enforcement action against the Hispanic males?
         None. The fact that Hispanics are heavily represented in the precinct drug crime
         suspect data does NOT provide a legal basis for treating the Hispanic males
         differently from the white and Asian males. Basing the enforcement actions here (both
         the summonses and the request for consent to search) on that crime suspect data
         would make both enforcement actions “racially motivated” and thus prohibited under
         PG 203-25.




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing             Internal Investigations Course      13
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 26 of 80

                             Internal Investigations Course
                     Module 04 – Profiling and Bias-Based Policing


                                                                                     Learning
                                                                                     Outcome # 4
                                                                                     Effects of Profiling
                                                                                     and Bias-Based
                                                                                     Policing




           Effects of Racial Profiling and Bias-Based Policing
           Bias-based policing endangers New York City’s long traditions of serving as a
           welcoming place for people of all backgrounds. It alienates communities from law
           enforcement, violates New Yorkers’ rights and freedoms, and is a danger to public
           safety and public trust. There are also widespread effects:

           On the individual: it is a violation of the law to discriminate against a person because
           of their actual or perceived race, religion, gender, age, sexual orientation, disability,
           immigration, or housing status. When a person has had their constitutional rights
           violated, they may lose trust and confidence in the police.

           On the community: the public expects that officers will serve, protect and enforce
           laws in an impartial and unbiased manner. When a police officer does not live up to
           these expectations, communities can develop a lack of trust, confidence, and respect
           towards all police officers. When police build a rapport with the community, citizens
           are more likely to be cooperative in police investigations and work with police to
           improve our communities.




Instructor Notes:
See: Racially Biased Policing, A Principled Response. A report based upon research conducted by the
Police Executive Research Forum (PERF).




        Module 04 – Profiling & Bias-Based Policing               Internal Investigations Course            14
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 27 of 80

                            Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


         On the Department: Our mission states that we are to impartially enforce the law and
         treat all citizens with courtesy, professionalism, and respect. When we succeed in our
         mission, we have increased officer safety, decreased officer stress, fewer complaints
         and reduction in crime. Each negative police/citizen interaction has the potential to
         harm overall police/citizen trust in the Department and jeopardizes our ability to fulfill
         our mission.




Instructor Notes:
See: Racially Biased Policing, A Principled Response. A report based upon research conducted by the
Police Executive Research Forum (PERF).




        Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course       15
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 28 of 80

                           Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


                                                                                    Learning
                                                                                    Outcome # 5
                                                                                    How Did We Get
                                                                                    Here




         How did we get here?
         In 2002, NYPD made ~97,000 stops. By 2011, the number had increased to over
         685,000 with more than 80% being black and Hispanic. It is within this context, that a
         series of cases were filed against the NYPD:

         2008: Floyd v. The City of New York: alleged that the NYPD’s use of Stop, Question
         and Frisk violated the Constitutional rights of black and Hispanic individuals by
         conducting stops without reasonable suspicion and on the basis of race.

         2010: Davis v. The City of New York: alleged the NYPD violated the Constitutional
         rights of individuals (the majority of whom are Black or Hispanic) residing in NYCHA
         buildings, as well as their guests, by subjecting them to law enforcement activity for
         suspicion of trespass without the required level of suspicion and because of their race.

         2012: Ligon v. The City of New York: alleged that the NYPD violated the Constitutional
         rights of residents of buildings enrolled in the Trespass Affidavit Program ("TAP"), their
         visitors, and other individuals likely to be stopped, questioned, frisked, searched,
         summonsed, or arrested on suspicion of trespass in and around TAP buildings.




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course        16
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 29 of 80

                           Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing



         2013: After a 10-week trial, the federal court ruled in Floyd that the NYPD’s use of
         stop, question and frisk violated the Constitutional rights of African-Americans and
         Hispanics. The Judge also ruled on one aspect of the Ligon case that dealt with
         unconstitutional stops outside TAP buildings in the Bronx. The remedies ordered by
         the Court in Ligon were spelled out in the Remedial order issued simultaneously in
         both the Ligon and Floyd cases.

         2015: NYC settled Davis.

         2017: NYC settled Ligon.




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing           Internal Investigations Course     17
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 30 of 80

                             Internal Investigations Course
                     Module 04 – Profiling and Bias-Based Policing




           How did we get here?
           The effects of Racial Profiling and bias-based policing are not limited to experiences in
           New York City or actions by NYPD. Rather, the effects can carry over from generation
           to generation and include actions by officers in other states and countries. We have to
           be cognizant that these experiences from another time or place can still affect
           interactions with us here and now.

           The Department’s past experience with Stop, Question and Frisk is also relevant for
           us to study.

           How would we proceed if we opened an investigation where we were provided with a
           recording like the “Alvin” recording and the complainant made an allegation of racial
           profiling?

           The clip offers a window into how the public perceives the Department’s use of the
           Stop, Question and Frisk tool, community relations and how encounters such as
           Alvin’s can influence the level of mistrust that some communities feel to this day, and
           how that perception possibly influences the level of mistrust we see today.



Instructor Notes:
After viewing this video, open classroom discussion to discuss “Alvin” and how a case would be handled
based upon what is shown in the video. Based upon the video, discuss public perception and the impact it
has on police-community relations.




        Module 04 – Profiling & Bias-Based Policing               Internal Investigations Course       18
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 31 of 80

                          Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


                                                                                  Learning
                                                                                  Outcome # 6
                                                                                  Court Ordered
                                                                                  Reforms




         Court Ordered Reforms
         The Court ordered a number of policy changes and remedial actions including the
         appointment of a Federal Monitor to oversee NYPD’s reforms. The Monitor (Peter
         Zimroth) is responsible for seeing that the “immediate” reforms are implemented and
         evaluating whether the reforms result in more lawful stops.        The court-ordered
         reforms include:

            -   Revisions to the Patrol Guide sections regarding stop, question, and frisk,
                racial profiling and bias-based policing, and vertical/interior patrols
            -   Training and re-training on the laws relating to stop question and frisk, racial
                profiling and bias-based policing
            -   Devising a new Stop Form that now includes a narrative section and requires
                the recording of additional information
            -   Refining our practices and procedures relating to supervising stops
            -   Refining our practices for investigating, disciplining and monitoring bad stops,
                and civilian allegations of racial profiling and bias-based policing.
            -   Launching a body-worn camera pilot program




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing            Internal Investigations Course       19
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 32 of 80

                           Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


                                                                                   Learning
                                                                                   Outcome # 7
                                                                                   NYPD IAB Initiatives




         NYPD, Internal Affairs Bureau Initiatives
         As a result of the Court Orders and Agreements made in Floyd, the Bureau and
         Borough Investigations Units are now responsible for investigating allegations of racial
         profiling and bias-based policing received from complainants. Since many of these
         complaints arise out of stops, in order for you to assess whether an officer conducted
         a legal bias-free Level 1, 2 or 3 investigative encounters, you need to be familiar with
         the basic legal principles that govern investigative encounters.

         To assist you with this, we are going to make some primers on the law available to
         you. Also, PG 212-11, as written, now provides you with a detailed explanation of the
         levels of an investigative encounter and the procedures for each level.

         And we’ll also provide a quick overview here:




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing             Internal Investigations Course        20
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 33 of 80

                             Internal Investigations Course
                     Module 04 – Profiling and Bias-Based Policing


                                                                                     Learning
                                                                                     Outcome # 8
                                                                                     Investigative
                                                                                     Encounters – SQ&F




           Investigative Encounters – Stop, Question, and Frisk
           LEVEL 1: REQUEST FOR INFORMATION
           The request for information is an encounter between a civilian and a uniformed
           member of service conducted for the purpose of requesting information from the
           citizen. During a Level 1 encounter, an officer can approach a person to request
           information when there is “some objective credible reason for that interference
           which is not necessarily indicative of criminality.” The intrusion cannot be based on
           whim, caprice, curiosity, bias, or a desire to harass. During a Level 1 encounter, the
           officer may not ask accusatory questions. At this level, the person is free to leave and
           is not required to provide answers. An officer may inform the person that he or she is
           free to leave, but is not required to do so. If asked by the citizen whether he or she is
           free to leave, the officer must answer truthfully and advise the citizen that he or she
           may do so. The person may walk or even run away and the officer cannot pursue.
           Refusal to answer questions or walking/running away does not elevate the encounter.
           The officer cannot hold the person at the scene, block his path or otherwise use force.
           The officer may not seek consent to search.




Instructor Notes:
People v. Debour (1976) – This case outlines the four levels of police-civilian street encounters, and
defines the amount of information an officer must have for each level.
This information was taken from Policing Legally: Investigative Encounters with the Public (NYPD Police
Academy).




        Module 04 – Profiling & Bias-Based Policing               Internal Investigations Course       21
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 34 of 80

                            Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


         LEVEL 2: COMMON LAW RIGHT OF INQUIRY
         A Level 2 inquiry is an encounter between a civilian and a uniformed member of the
         service conducted for the purpose of asking the civilian pointed or accusatory
         questions, because the police officer has a “founded suspicion that criminal
         activity is afoot.” The officer must be able to express why he or she thought that
         suspicious or unusual activity indicative of criminality was taking place. Similar to
         a Level 1 encounter, during a Level 2 encounter an individual may refuse to answer
         questions, answer only some questions, or walk away, and the individual may not be
         detained. An officer may inform the person that he or she is free to leave, but is not
         required to do so. If asked by the citizen whether he or she is free to leave, the officer
         must answer truthfully and advise the citizen that he or she may do so. [Moreover, the
         officer may not create a situation (either by words or actions) where a reasonable
         person would not feel free to walk away: that would turn a Level 2 encounter into a
         Level 3 Terry Stop.

         Types of Questions
         This level results in a wider scope and more intense level of questioning because the
         encounter focuses on the citizen as a possible suspect of a particular crime. The
         officer’s questions can be pointed, invasive, and accusatory in nature and can be
         intended to elicit an incriminating response. The officer, however, may not touch the
         person, display a weapon, or act in a threatening manner.

         Difference between Level 1 and Level 2
         In the first level, the officer must have an objective credible reason to ask for
         information. In the second level, the officer must have founded suspicion that indicates
         criminal activity is occurring. His or her questions must be related to the possible
         criminal activity. Therefore, innocuous (i.e., harmless, innocent) behavior may justify a
         Level 1 approach, but not a Level 2.

         Officers may not use force to detain a person during a Level 2 encounter.

         Officers may seek consent to search during a Level 2 encounter.

         LEVEL 3 TERRY STOP
         (Individualized Reasonable Suspicion)
         The third level of permissible police intrusion is the right to forcibly stop a citizen. A
         Level 3 stop is also known as a “Terry stop.” A stop occurs any time a reasonable
         person would not feel free to disregard the officer and walk away. Under this level, an
         Officer may forcibly stop and detain a person when he or she has reasonable



Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing               Internal Investigations Course       22
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 35 of 80

                             Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing



        The officer may detain the person for a reasonable amount of time necessary only to
        confirm or dispel the officer’s suspicion, and may conduct a frisk of the individual when
        the police officer reasonably suspects that the person stopped is armed and
        dangerous. The frisk must be strictly limited to a running of the hands or pat-down
        over the outside of a person’s clothing, feeling for weapons that could harm the police
        officer or others nearby. A frisk may not be conducted to discover evidence or the
        proceeds or instrumentalities of a crime, or other contraband such as drugs. Most
        importantly, the fact that a police officer has a legal right to stop someone does not
        mean that he or she automatically has the right to frisk that person.

        In the third level of police intrusion, a police officer has the right to forcibly stop and
        investigate a person for suspected criminal activity. Thus, a constitutionally valid stop,
        question, and possible frisk consists of the following elements:
                1. Reasonable suspicion that a person has committed, is committing or will
                commit a felony or Penal Law misdemeanor;
                2. A stop and detention of a person where the officer conveys to the person
                through words and/or actions that the person is not free to leave;
                3. Reasonable force may be used if necessary to prevent the person from
                leaving;
                4. Takes place within the officer’s geographical area of employment (“GAOE”);
                5. May frisk when there is reasonable suspicion that the stopped person is
                armed and dangerous;
                6. The officer conducts questioning regarding the suspected crime(s);
                7. Investigation lasts for a reasonable amount of time only to confirm or dispel
                the officer’s suspicion.

        Reasonable Suspicion – The Court of Appeals has defined reasonable suspicion as
        the “quantum of knowledge sufficient to induce an ordinarily prudent and cautious
        Police Officer under the circumstances to believe criminal activity is at hand.”
        Additionally, the U.S. Supreme Court requires that an officer have a “particularized
        and objective basis for suspecting” the stopped person of criminal conduct. The officer
        must be able to articulate specific facts justifying the stop; hunches/gut feelings are
        not sufficient. This is an objective standard requiring police officers to point to specific
        facts which, taken together with rational inferences from those facts, reasonably
        warrant the intrusion on a citizen’s liberty interest. In addition, the reasonable
        suspicion must be individualized. REMEMBER, except when it is part of a detailed
        description of a specific criminal suspect, race cannot contribute in any way to an
        officer’s reasonable suspicion.




Instructor Notes:
Terry v. Ohio, 392 US 1-Supreme Court 1968.




        Module 04 – Profiling & Bias-Based Policing                Internal Investigations Course      23
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 36 of 80

                            Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing



         LEVEL 4: ARREST

         (Probable Cause)
         The fourth and final level of police intrusion is the arrest stage. An arrest involves the
         seizure of a suspected criminal offender. The purpose for the arrest is to bring the
         suspect before the appropriate court to answer charges against the person.

         The police officer must be able to articulate facts that support a finding of probable
         cause. Probable cause is a legally recognized standard of proof because it results in a
         significant interference of the person’s liberty and is the initial stage of a criminal
         prosecution that may result in incarceration.

         Probable cause consists of facts and circumstances within the arresting officer’s
         knowledge, and of which he or she has reasonably trustworthy information, that would
         warrant a person of reasonable caution to believe that an offense is being or has been
         committed and that the person to be arrested committed it.




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing               Internal Investigations Course       24
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 37 of 80

                             Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


                                                                                    Learning
                                                                                    Outcome # 9
                                                                                    The Administrative
                                                                                    Process




         Administrative Process
         All cases containing allegations of racial profiling or bias-based policing will be
         classified as a Misconduct Case and will be assigned to the appropriate
         Bureau/Borough Investigations Unit. However, if the case contains additional
         allegations that include allegations of corruption, then the case would be classified as
         a Corruption Case and IAB will investigate all of the allegations, including the
         allegations of corruption and racial profiling or bias-based policing.




Instructor Notes:
A stand-alone allegation refers to a circumstance where the only allegation made against the Officer is
that enforcement action was initiated based on profiling or bias-based allegations.




        Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course          25
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 38 of 80

                              Internal Investigations Course
                     Module 04 – Profiling and Bias-Based Policing


                                                                                        Learning
                                                                                        Outcome # 10
                                                                                        Investigative
                                                                                        Protocol




         Investigative Protocol – Allegation Intake
         There are many different strategies that can be employed regarding Racial Profiling and
         Bias-Based Policing allegations. We will take some time to hit some points in order to
         ensure that the investigation commences (and continues) in the right direction.

         Initial Complaint: When interacting with a complainant regarding a Racial Profiling or
         Bias-Based Policing allegation, it is important to allow them to tell their side of the story
         without being interrupted with questions from the investigating officer. It is equally
         important for you to realize that when citizens feel they have been profiled, having their
         constitutional rights violated, they are often in an elevated emotional state which may
         make it difficult for them to explain what happened in a succinct, linear fashion. Also,
         we must be cognizant that not every person has the ability to communicate as clearly
         as others. As investigators, we must be aware that some disabilities and/or accents
         may make it difficult for some complainants to explain the details of their complaint.
         Always let the complainant tell the whole story, then ask additional questions that will
         help you understand the situation at hand.




Instructor Notes:
Distribute Internal Affairs Bureau Guide Procedure No.: 620-58: Processing and Investigating Complaints
of Profiling and Bias-Based Policing.




        Module 04 – Profiling & Bias-Based Policing                Internal Investigations Course        26
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 39 of 80

                            Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


        You must be ready to ask the complainant detailed questions about why the
        complainant feels the officer’s actions were motivated even in part by the
        complainant’s race (or whatever protected category forms the basis of the alleged
        profiling). When asking these questions, bear in mind that people who have faced
        discrimination may also often have faced doubt and disbelief from others, particularly
        people who are not the same race or ethnicity, about what they experienced. If you
        suggest you do not believe them, this might cause them to distrust the Department or
        to question whether the Department is taking their complaint seriously. You should be
        cautious not to question a complainant in a way that suggests you doubt their
        allegations. Your goal is to get information to allow for a complete investigation into
        the incident.

        Just as it is important to avoid “suggesting” that you do not believe the complainant,
        during the investigation, it is also important that you refrain from making a conclusion
        about the complaint prior to the investigation’s conclusion. You must keep an open
        mind when evaluating all of the facts and evidence associated with the complaint.
        Making a premature judgment of the case could impact your ability to objectively view
        the evidence and impact your ability to adequately investigate the complaint.

        Remember race/ethnicity/national origin cannot be a motivating factor for an
        enforcement action. Basing a decision to stop someone in part on the fact that the
        person is black, even when combined with other reasons, is impermissible profiling
        unless the person matches a detailed physical description of a black suspect in a
        reported crime. Individuals may not be targeted for any enforcement action, including
        stops, because they are members of a racial or ethnic group that appears more
        frequently in local crime suspect data. However, a stop of a person who matches the
        specific description of a suspect in a recently reported crime or series of crimes that
        includes not only race, age, and gender, but other information such as clothing
        description and a physical location is permissible.

        For the other categories: gender, gender identity, sexual orientation, age, religion,
        disability, and housing status – ask the complainant why he or she feels that his or her
        membership in the category was the reason the officer took the law enforcement
        action.




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course     27
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 40 of 80

                           Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing




         Other recommended questions for the complainant that often yield useful information
         include:
             • What were statements made or actions taken by the officer during the
                encounter that may indicate bias? Statements could include not only slurs and
                patently biased statements but words purportedly neutral on their face that, in
                context, convey a meaning that may implicate discriminatory intent. Actions
                could include different treatment of other individuals of different races at the
                scene who were engaged in the same activity as the complainant or
                enforcement actions that are disproportionately intrusive/aggressive given the
                original basis for the encounter (e.g. searching the complainant’s car for drugs
                during a routine traffic stop for an illegal right turn)
             • Did the officer provide the complainant with a reason for the enforcement
                action taken, and, if so, what was the reason or reasons given by the officer?
             • The complainant should also be asked either during the initial intake or follow-
                up interview to identify any and all documents, audio recordings, Body-Worn
                Camera and other video footage, and witnesses of which he or she is aware
                that may have information relevant to the allegations in the complaint.

         Always provide a verbal summary of the complaint to the complainant at the
         conclusion of the phone interview. This step will ensure the message delivered by the
         complainant was clear and the interviewer understood all aspects of the complaint.




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing             Internal Investigations Course      28
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 41 of 80

                             Internal Investigations Course
                     Module 04 – Profiling and Bias-Based Policing




         Investigative Protocol – Researching the Incident
         Make sure to gather and review all documents related to the incident. In addition to
         various Department reports, and the subject officer’s activity log, consider Command
         Log, Activity Log, Interrupted Patrol Log, Telephone Communication Log, etc. as a
         source of information that may aid in the investigation. Furthermore, make yourself
         aware of any audio/video recordings or in-car or officer Body Worn camera recordings
         that might exist regarding the incident.

         If the incident in question involved an arrest or summons, attempt to determine the
         final outcome of any related traffic, civil or criminal proceeding (e.g., decline to
         prosecute, dismissal of charges, conviction, acquittal, guilty plea) and the reasons for
         that outcome. The outcome of a case, however, is not determinative of whether racial
         profiling occurred. If a prosecutor has not declined to prosecute, the charges have not
         been dismissed, or a person pled guilty to an offense, racial profiling could still have
         occurred. Query of the ICAD and DAS Lite databases and any active crime pattern
         sheets in the subject officer’s command at the time of the incident might supply a
         wealth of information and should be considered valuable options for investigatory
         purposes.



Instructor Notes:
Distribute a copy of DCIA 49 # 2015-015-71 for review, and engage the class in a discussion of directives
key points.




        Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course      29
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 42 of 80

                           Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing



        The ICAD system and crime pattern sheets may help identify if there were any
        descriptions of suspects transmitted in regards to the location (or close proximity) and
        matching the make-up of the complainant. Reviewing these databases will help identify
        any action taken as a result of a radio run or other transmitted information. In other
        words: Was action taken as a result of a radio run or other transmitted information such
        as a Be On the Look Out flyers (BOLO)? What did the complainant look like in
        comparison to the description contained in the transmission?

        We cannot stress enough that a description must be more than gender, age and race.
        If the description was only gender, age and race, and the officer did not indicate any
        basis other than description as motivating the action, this is a red flag.

        Conducting a canvass of the involved location as soon after the incident as possible
        may enable you to identify additional witnesses as well as help you obtain photographic
        and visual documentation that could confirm or refute the allegation made.

        All complainants and witnesses must be interviewed. There will be times when it is not
        possible to speak with a witness because, for example, you were provided with an
        incorrect address or contact information for the witness. You must make diligent efforts
        to locate and interview all witnesses. All attempts, whether they yield positive or
        negative results, must be recorded in the case notes.




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing             Internal Investigations Course      30
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 43 of 80

                            Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing




        Investigative Protocol – Interviewing the Subject Officer
        All subject officers must be interviewed. This includes cases where there is
        overwhelming evidence which strongly refutes the allegation, such as video or audio
        recordings.

        Recommended Questions for Subject Officers that are likely to elicit useful information
        include:

               What were the reasons for the enforcement action or actions taken by the
               officer?

               For conclusory responses like “officer safety”, “high crime area,” “drug prone
               location”, “furtive movements”, “uncooperative”, “erratic behavior”, or
               “consensual encounter,” probe further for articulation of more specific details.

        NOTE: Make sure to ask the officer for the reasons for every enforcement action taken
        during the incident in question. So, for example, if the incident involved a Terry stop
        during which a frisk and search was conducted, ask the officer to specifically articulate



Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing               Internal Investigations Course     31
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 44 of 80

                           Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


         the specific basis for the stop, the frisk and the search. Even if the initial stop was
         legally justified, the circumstances surrounding the frisk and/or search may suggest a
         racial motivation, as discussed above. In other words, DON’T STOP AT THE STOP.

         Compare reasons provided by officer during interview with the reasons provided in the
         officer’s written reports of the incident to determine if there are any significant
         inconsistencies. Such inconsistencies could be a red flag.

         Review the location of the officer when he first encountered the complainant.

         Was the complainant’s race or other protected group (e.g., gender, age, religion,
         sexual orientation, etc.) a factor in the action taken by the officer? If yes, have the
         officer explain more specifically how race or other bias factor played a role in the
         officer’s decision making.

         In addition to the aforementioned questions, when interviewing the Subject Officer,
         you must ask the following question: “The complainant stated that you stopped
         him/her because of their…, what is your response to that?” Only ask this question
         after you have asked the officer to explain what happened during the incident in
         question. If the officer’s answer conflicts with what the officer previously said
         happened, probe further, and note any inconsistencies between responses. .




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing             Internal Investigations Course      32
    Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 45 of 80

                    Internal Investigations Course
            Module 04 – Profiling and Bias-Based Policing




Investigative Protocol – Circumstantial Evidence
It is important to note that direct evidence of bias or discriminatory motive on the part
of the subject officer, such as an admission that he or she acted on the basis of the
complainant’s race or explicit statements indicating bias (e.g. slurs), will be rare.
Circumstantial evidence may be available and should be considered such as:

Officer’s stated reasons for actions contradicted by his or her behavior.
For example, if the officer says he/she stopped the complainant on suspicion of
trespassing in a NYCHA building, which is a non-violent crime, because the officer
observed the complainant enter the building without a key and then refused to tell the
officer which apartment he was visiting, but then the officer frisked the complainant for
weapons and/or sought consent to search him for drugs.

Officer’s stated reasons for actions given to investigator contradicted by
reasons given earlier.

Officer’s stated reasons for actions contradicted by documentary evidence, or a
lack thereof.
If the reasons given by the officer during the interview are contradicted or unsupported
by documentary, audio or video evidence of the incident, including the officer’s own
written reports of the incident and/or footage on the officer’s body worn camera or
camera in his or her police vehicle.

Officer’s History of Biased Conduct - A review of the Officer’s CPI, including prior
substantiated and unsubstantiated CCRB complaints and other civilian complaints, as
well as lawsuits filed against him or her, and performance evaluations, may also
reveal that he or she has engaged in similar biased behavior in the past. Although not
conclusive evidence of bias conduct, an officer’s history of biased conduct is strong
circumstantial evidence supporting a finding of discriminatory motive or bias.




Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course     33
    Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 46 of 80

                    Internal Investigations Course
            Module 04 – Profiling and Bias-Based Policing

   Officer’s more lenient treatment of a civilian of a different race who engaged in
   similar behavior as the complainant. Recall that selective enforcement of the law
   is a form of biased policing prohibited by law and Department Policy. Evidence that
   the subject officer took enforcement action against the complainant but not against a
   civilian of a different race whom the officer also observed engaging in the same or
   similar behavior as the complainant can be strong circumstantial evidence of racial
   bias.

   NOTE ON RACE OF OFFICER: The fact the subject officer is of the same race,
   gender, etc. as the complainant may be relevant but is not controlling. As the
   Supreme Court has noted, “because of the many facets of human motivation, it
   would be unwise to presume as a matter of law that human beings of one definable
   group will not discriminate against other members of their group.” Castaneda v.
   Partida, 430 U.S. 482, 499 (1977).


   It is important to note that DCIA 49 # 2015-015-71 identified the following key points:
   -        Racial Profiling and Bias-Based Policing cases must be a priority.
   -        Cases have been reviewed and it has been found that there are serious
            lapses regarding the investigation and the associated findings.
   -        Racial Profiling and Bias-Based Policing cases are to be thoroughly and
            expeditiously investigated.

   NEW SLIDES: Allegation Findings – the new slides will be inserted here once
   finalized; however due to formatting of the lesson plan, they are currently at the end
   of the document.




Module 04 – Profiling & Bias-Based Policing              Internal Investigations Course      34
    Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 47 of 80

                  Internal Investigations Course
           Module 04 – Profiling and Bias-Based Policing




Module 04 – Profiling & Bias-Based Policing   Internal Investigations Course   35
    Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 48 of 80

                     Internal Investigations Course
            Module 04 – Profiling and Bias-Based Policing




 If, after considering all the credible evidence, including that portion of the complainant’s
 account found to be credible and including that portion of the officer’s account found to
 be credible, the investigator finds that the credible evidence that the MOS committed an
 act of misconduct outweighs credible evidence that the MOS did not commit the alleged
 act of misconduct, the complaint is substantiated. If, after considering all the credible
 evidence, including that portion of the complainant’s account found to be credible and
 including that portion of the officer’s account found to be credible, the investigator finds
 that the credible evidence that the officer committed an act of misconduct does not
 outweigh credible evidence that the MOS did not commit the alleged act of misconduct,
 the complaint is not substantiated and may be found to be unfounded, unsubstantiated or
 exonerated, as the case may be.

 The investigator may make these determinations solely on the basis of the credibility of
 the complainant’s and member’s accounts, even if there is no other credible corroborating
 evidence.

 It may be helpful to provide some additional guidance to the investigators on the standard
 for a “substantiated” allegation:

 To substantiate a profiling allegation, the evidence of the civilian complainant must be more
 convincing and persuasive to you than the evidence opposed to it. The difference in
 persuasiveness need not be great: it requires only that you find that the scales tip, however
 slightly, in favor of the allegation- that what the complainant claims is more likely than not
 true. If you find that the credible evidence as to a particular issue is evenly divided, then you
 must find in favor of the subject officer. What is important here is the quality and
 persuasiveness of the evidence, and not the number of witnesses or documents.



Module 04 – Profiling & Bias-Based Policing                Internal Investigations Course            36
    Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 49 of 80

                  Internal Investigations Course
           Module 04 – Profiling and Bias-Based Policing




 Instructor Notes:




Module 04 – Profiling & Bias-Based Policing   Internal Investigations Course   37
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 50 of 80

                           Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing


                                                                               Learning
                                                                               Outcome # 11
                                                                               Challenges faced




        Challenges Faced
        We recognize that these investigations are challenging and that emotions can run
        high.

        Furthermore, as investigators, you must be aware of your own unconscious biases
        and take steps to identify and interrupt them when they arise in the course of your
        investigations.




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing           Internal Investigations Course       38
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 51 of 80

                           Internal Investigations Course
                    Module 04 – Profiling and Bias-Based Policing




        Commissioner O’Neill’s Comments
        In closing I would like to reiterate the statements made by Police Commissioner
        O’Neill regarding the departmental changes to the investigative encounter policy.

        “The NYPD achieved what many said was unachievable – making New York the
        safest big city in America – we have to acknowledge that we did so sometimes at the
        expense of vital support of some of the communities we swore to protect. We did so
        sometimes in ways that inflamed old wounds, especially among people of color. And
        those wounds run very deep….

        It is now our mission to do all we can to help heal those old wounds without re-
        opening them, and to gain through partnership a new level of public support and
        public action that achieves our common mission of public safety.

        Members of every community should feel they are understood by their police, and
        know they are treated fairly. We need all New Yorkers to view their police through a
        lens of trust.”




Instructor Notes:




       Module 04 – Profiling & Bias-Based Policing           Internal Investigations Course    39
    Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 52 of 80

                     Internal Investigations Course
            Module 04 – Profiling and Bias-Based Policing




In Summary:
The instruction provided in this class will empower the participants to be able to:
1.     Recite the Department’s Prohibited Conduct policy regarding Racial Profiling
       and Bias-Based Policing.
2.     Describe the protected categories of individuals
3.     Explain what constitutes Racial Profiling and Bias-Based Policing.
4.     Describe the different types of effects Racial Profiling and Bias-Based Policing
       may have on the community and law enforcement.
5.     Explain what transpired in order for the Department to get to where we are.
6.     Identify court ordered reforms and remedies
7.     Explain initiatives instituted by NYPD’s IAB
8.     Articulate the four levels of Investigative encounters
9.     Describe the administrative process for investigating racial profiling and bias-
       based policing allegations
10.    Illustrate the strategies for investigating racial profiling and bias-based policing
       allegations
11.    Understand the challenges of investigating allegations of racial profiling and
       bias-based policing




Module 04 – Profiling & Bias-Based Policing                Internal Investigations Course     40
Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 53 of 80




 ATTACHMENT 3
Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 54 of 80




    PROFILING AND
BIAS-BASED POLICING




        IAB TRAINING UNIT
                                                                  1
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 55 of 80




1)    Prohibited Conduct
2)    Bias-Based Profiling Categories
3)    What is Profiling and Bias-Based Policing
4)    Effects of Profiling and Bias-Based Policing
5)    How did we get here?
6)    Court Ordered Reforms
7)    NYPD IAB Initiative
8)    Investigative Encounters – SQ&F
9)    Administrative Process
10)   Investigative Protocol
11)   Challenges faced by investigators


                                                                            2
   Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 56 of 80




        Prohibited Conduct

 NYPD’s Policy – Patrol Guide procedure 203-25

New York City Administrative Code Section 14-151




                                                                     3
        Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 57 of 80




Protected categories include a person’s actual or perceived:

•   Race/Color/Ethnicity/National Origin – Skin appearance, cultural
    heritage, and ancestry.
•   Alienage/Citizenship Status – citizenship of any person or the
    immigration status of a person who is not a citizen of the USA.
•   Gender/Gender Identity – Male or Female (born as such);
    Transgender; identifying oneself as opposite sex
•   Sexual Orientation – Homosexual, heterosexual, or bisexual
•   Age - Specific range (e.g., 18 to 21) OR ageism (“too old”)
•   Religion – Christian, Jewish, Muslim, Hindu, Buddhist, Atheist, etc.
•   Disability – Law enforcement actions based upon any disability as
    defined in PG 207-10 Bias Motivated Incidents
•   Housing Status – Homeless status and/or location of residence; use of
    public housing; use of a shelter system
•   Other – Used when profiling concerned does not fit into the above
    categories, however, a citizen is singled out due to a non-physical
    characteristic such as type of vehicle driven, type of music playing, out
    of state license plate, etc.

                                                                                4
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 58 of 80




What is “Racial Profiling?”
Racial profiling takes place when race, color, ethnicity,
or national origin is used as a motivating factor for
initiation of police enforcement action.
When an Officer’s decision to initiate enforcement
action against a person is motivated even in part by a
person’s actual or perceived race, color, ethnicity, or
national origin that enforcement action violates
Department policy unless the officer’s decision is
based on a specific and reliable suspect description
that includes not just race, age, and gender, but other
identifying characteristics or information.

                                                                             5
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 59 of 80




What is “Bias-Based Policing?”

An act of a member of the service that relies on
actual or perceived race, national origin, color,
creed, age, alienage or citizenship status, gender,
sexual orientation, disability, or housing status as
the determining factor in initiating law
enforcement action against an individual, rather
than an individual’s behavior or other information
or circumstances that links a person or persons to
suspected unlawful activity.

                                                                            6
         Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 60 of 80




Local Crime Data

It is also a violation of Department Policy to target
individuals for any enforcement action, including
Level 3 Terry Stops, because they are members of
a racial or ethnic group that appears more
frequently in local crime suspect data (PG 203-25)




                                                                           7
            Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 61 of 80




   Selective enforcement means an officer taking law
    enforcement action against a member of a particular
    race (e.g. writing a summons for an open container
    violation) but not against a member of another race
    who is engaging in the same illegal activity.
   The Fourteenth Amendment of the US Constitution
    prohibits selective enforcement of the law.
   Similarly, the Constitution prohibits the use of race,
    ethnicity or national origin as a motivating factor even
    if there is a separate justification (e.g. a traffic violation)
    that is used as a ruse for the racially-motivated action.

                                                                              8
              Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 62 of 80




   During roll call for the 12X 8 tour in your precinct, the Platoon
    commander discusses the crime conditions for the past month in the
    precinct, which include a lot of street-level narcotics activity, particularly
    sale of marijuana, committed by Hispanic males in their late teens and
    early 20’s. Later, around 0200 hours, while out on foot patrol with your
    partner, you observe four males, two Hispanic, one Asian and one white,
    in their late teens or early 20’s, standing on the sidewalk and drinking
    what appear to be cans of beer, while a boombox held by the White male
    plays music very loudly. You approach the four males, confiscate the
    beers, and tell the white and Asian males to turn the music off and to go
    home, at which point the white and Asian males begin to walk away. You
    and your partners then ask the two Hispanic males for id and inform
    them you are going to issue them summonses for open container
    violations. They provide their ids, and while your partner is writing the
    summonses, you ask them if they have any marijuana on them. They say
    no, at which point you ask them if you can search their pockets,
    explaining that there have been reports of a lot of drug activity in the
    neighborhood.

                                                                                     9
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 63 of 80




Effects of Bias-Based Profiling:

   On the individual citizens

   On the community

   On the Department




                                                                            10
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 64 of 80




How did we get here?

   In 2002, NYPD made approximately 97,000
    stops. By 2011, the number had increased to
    685,000 with 80% being black and Hispanic.
    Between 2008 and 2012 a series of cases were
     filed alleging that NYPD’s use of SQF violated
     people’s rights.
    In 2013, the court ruled that NYPD had
     violated the Constitution and ordered reforms.

                                                                             11
Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 65 of 80




                                                                  12
           Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 66 of 80




Some of the Court Ordered Reforms
   Revision of Department Patrol Guide procedures
    regarding stops, question , frisk, racial profiling and
    bias-based policing, and vertical patrols;
   Refine NYPD’s practices for auditing stops and
    increase supervisor responsibilities;
   Refine NYPD’s practices for investigation,
    discipline and monitoring of unconstitutional stops;
   NYPD’s implementation of a Body-worn camera
    pilot program
   Changes to how the NYPD tracks and investigates
    civilian complaints of Racial Profiling

                                                                             13
       Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 67 of 80




NYPD IAB Initiatives:
   Track allegations in ICIS regarding bias-
    based profiling
   Enhanced training of bias-based policing
    for personnel assigned to IAB and
    Borough/Bureau Investigations Units
   Proper techniques regarding the
    classification and investigation of bias-
    based policing and profiling allegations.



                                                                         14
         Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 68 of 80




Investigative Encounters:

   Levels of the Encounter:
       Level 1 – Request for Information.
       Level 2 – Common Law Right of Inquiry.
       Level 3 – Terry Stop
       Level 4 – Arrest




                                                                           15
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 69 of 80




    ALL allegations of bias-based policing or
profiling are classified as “M” Cases and referred
     to the appropriate Investigations Unit**
** Unless there is a corruption component (then the bias-
based policing allegations are investigated by IAB as a “C”
Case, and all allegations will be investigated thoroughly).


 In order to be closed, Bias-Based Policing or
  Profiling Cases MUST be signed off by the
    Bureau / Borough Executive Officer of
Administration (i.e., a one-star Chief or higher)
                                                                            16
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 70 of 80




Allegation Intake Procedures

   Initial Complaint/Phone Interview:
       Allow Complainant to tell the complete story.
       Probe for additional info; ask questions only after
          Complainant is done telling the story.
         Question any inconsistencies.
         While remaining empathetic, you must ask “Why
          specifically do you think the Officer stopped you
          because of your race (nationality, religion, sexual
          orientation, etc.)?”
         Ensure all allegations are thoroughly explored.
         Provide a summary of info back to the complainant.


                                                                            17
         Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 71 of 80




Investigation Procedures

Researching the Incident (Gathering Info)
       Review Department information databases.
       Obtain photo and/or video documentation if possible (including
        Body-worn camera footage)
       Canvass location for additional witnesses.
       Interview Complainant in person.
       Ask complainant to identify any witnesses, documents, video
        and audio recordings with information relevant to the incident
       Interview witnesses if applicable, including the officer’s partner
        or other officers that responded to the location, if applicable.
       Review enforcement activity (Terry stops/arrest/summons) of
        accused MOS as well as his/her complaint history – look for
        patterns of bias/misconduct.
                                                                             18
                Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 72 of 80




Investigation Procedures
Interviewing the Subject Officer
          Ask what were the reasons for the enforcement action(s) taken by
           the officer?
            For conclusory responses like “officer safety”, “high crime area,” “drug
             prone location”, “furtive movements”, “uncooperative”, “erratic behavior”, or
             “consensual encounter,” probe further for articulation of more specific
             details
          Make sure to ask the officer for the reasons for every enforcement
           action taken during the incident in question. DON’T STOP AT THE
           STOP.
          You must ask the Subject Officer “the complainant says you stopped
           him/her because of their…”, “what is your response to that?”.



                                                                                         19
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 73 of 80




Circumstantial Evidence
 Direct evidence of bias (e.g. slurs) are rare.
   Circumstantial evidence must also be considered. Not
   one element is indicative of bias-based policing – must
   look at the TOTALITY of the circumstances.
 Examples may include:
      Inconsistent statements by officer – possibly contradicted by
       behavior or documented evidence (or a lack thereof)
      Officer’s history of biased conduct
      Patterns or trends in officer’s enforcement activity
      No apparent legal justification for officer’s enforcement action
      Officer’s more lenient treatment of a civilian of different
       race/ethnicity who engaged in same conduct as complainant
                                                                               20
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 74 of 80




   At the conclusion of the investigation, the
    investigator must make a recommendation
    about the appropriate finding and disciplinary
    disposition for each allegation before closing
    the case.

   For each finding, this means that after a full
    and complete investigation and after
    considering all the evidence and information…


                                                                            21
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 75 of 80




   Substantiated - Credible evidence exists that
    the accused MOS committed the alleged act of
    misconduct and such credible evidence
    outweighs the evidence that the accused MOS
    did not commit the alleged misconduct.

   Unsubstantiated – There is insufficient credible
    evidence to prove or disprove the allegation.



                                                                            22
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 76 of 80




   Exonerated – Credible evidence exists that the
    alleged conduct occurred but it was lawful and
    proper.

   Unfounded - Credible evidence exists that the
    alleged act of misconduct did not occur, or that
    the accused MOS did not commit the alleged
    act of misconduct and such credible evidence
    outweighs the evidence that the accused MOS
    did commit the alleged misconduct.

                                                                            23
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 77 of 80




   Since 2014, there have been thousands of
    allegations of profiling against NYPD officers
    that have been investigated. These cases are
    hard and every one must be individually
    assessed and carefully investigated.
   Be aware of your own unconscious biases.




                                                                            24
             Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 78 of 80




   The NYPD achieved what many said was unachievable – making New
    York the safest big city in America – we have to acknowledge that we did
    so sometimes at the expense of vital support of some of the communities
    we swore to protect. We did so sometimes in ways that inflamed old
    wounds, especially among people of color. And those wounds run very
    deep….

   It is now our mission to do all we can to help heal those old wounds
    without re-opening them, and to gain through partnership a new level of
    public support and public action that achieves our common mission of
    public safety.

   Members of every community should feel they are understood by their
    police, and know they are treated fairly. We need all New Yorkers to
    view their police through a lens of trust.”




                                                                               25
          Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 79 of 80




1)    Prohibited Conduct
2)    Bias-Based Profiling Allegations
3)    What is Profiling and Bias-Based Policing
4)    Effects of Profiling and Bias-Based Policing
5)    How did we get here?
6)    Court Ordered Reforms
7)    NYPD IAB Initiative
8)    Investigative Encounters – SQ&F
9)    Administrative Process
10)   Investigative Protocol
11)   Challenges faced by investigators


                                                                            26
Case 1:08-cv-01034-AT Document 676 Filed 12/20/18 Page 80 of 80




???          ANY QUESTIONS ???




                                                                  27
